Opinion issued August 24, 2006 











 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00703-CR
____________

ARTHUR RAY TATES, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 714217



 
MEMORANDUM  OPINION 
          On June 15, 2000, the trial court entered a judgment adjudicating guilt in the
above-referenced case, and sentenced appellant to confinement for 25 years for the
offense of  possession of a firearm by a felon.  Appellant filed a pro se notice of
appeal, and the appeal was assigned to the Fourteenth Court of Appeals.
          On October 18, 2001, the Fourteenth Court of Appeals issued an opinion in
appeals number 14-00-00956-CR affirming the appeal, and the mandate issued on
December 21, 2001.
          On July 24, 2006, appellant filed a second notice of appeal from the same
judgment adjudicating guilt.  The appeal was assigned to this Court and given new
appellate cause number 01-06-00703-CR.
          The judgment of October 18, 2001 is final.  Exclusive post-conviction
jurisdiction of the case has passed to the Texas Court of Criminal Appeals in
accordance with article 11.07 of the Texas Code of Criminal Procedure.  See Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2005).
          Accordingly, we dismiss for lack of jurisdiction. 
 
PER CURIAM

Panel consists of Justices Keyes, Alcala, and Bland.

Do not publish.  Tex. R. App. P. 47.2(b).